DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), based on an application filed in Japan on 01/22/2018. The Applicant has filed a certified copy of the JP2018-008017 application as required by 37 CFR 1.55, which has been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/2021, 2/03/2021 and 10/14/2020 are incompliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 7/21/2020 are accepted to by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3 recite “an external appearance that is vertically symmetrical”, that means exhibiting symmetry, but it is not clear which portions are exhibiting symmetry, upper portion and the lower portion, or each small portion is symmetrical to the next portion. For compact prosecution the Examiner interprets upper half is vertically symmetrical to the lower half.
Claim 2 depends on claim 1, and claim 4 and 5 depend on claim 3 and hence inherit the deficiencies of claim 1 or 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada (US 2006/0072011).

Regarding claim 1, Okada teaches an image acquisition apparatus (referring to US 20060072011) comprising: 
a housing (casing member 23, of door mirror 21, Fig. 3, [0040]) having an external appearance that is vertically symmetrical when the image acquisition apparatus is mounted on a vehicle body (Fig. 7 shows door mirror 21 in a housing is vertically symmetrical when mounted on a vehicle body, also see Fig 14); and 
a camera unit (camera 13, [0039]) mounted within the housing (“the camera 13 is fitted to an installing hole 25 formed in the lower end part of a casing member 23 of a door mirror 21 … camera 13 includes a lens system 27”, [0040], Fig. 3) with an orientation so as to provide an output image obtained by rotating an actual image by 90 degrees (Figs. 1-2, show the image of a scene having a prescribed wide range R of a visual field including both a front part 15 and a rear part 17 viewed from a position where the camera 13 is installed; “picked up image 50 shown in FIG. 5”, [0045]; “an ordinary coordinate transformation process is carried out to the picked up image to rotate the picked up image by 90.degree. as shown in FIG. 5 and display the image on the display device so that the upper side of the image corresponds the front part of the vehicle 11 and the lower side of the image corresponds to the rear part of the vehicle 11”, [0044]; “the image 45 of the obstacle 19 located rearward the vehicle 11 is noticed, in the picked up image 50 shown in FIG. 5, the image 45 of the obstacle 19 located rearward the vehicle 11 is reflected as shown in FIG. 6. The image 45 of the obstacle 19 shows an example in which vegetables 53 are planted on a planter 51. However, the image is picked up from the visual point of the camera 13 so that the forward and rearward direction of the vehicle 11 corresponds to the longitudinal direction in the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Okada as applied to claim 1 above, and further in view of Pastrick (US 5,497,306).

Regarding claim 2, the image acquisition apparatus according to claim 1 is rejected (see above).
Okada teaches the electronic mirror system according to claim 1.
Okada teaches the image acquisition apparatus in a housing (casing member 23, of door mirror 21, Fig. 3, [0040], camera 13, [0039])
Okada doesn’t explicitly teach a light source built into the housing, so as to provide a function as a side marker.
Okada and Pastrick are related as vehicle mirrors. 
Pastrick teaches a light source built into the housing, so as to provide a function as a side marker (“lens 64 of signal light 32 could be made to wrap around the outward side of casing 34 in order to function as a side marker for the vehicle as is required in some European countries”, [col. 6, lines 24-27], Figs. 7 and 8).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Okada to include a light source built into the housing, so as to provide a function as a side marker, as taught by Pastrick for the predictable result of complying the requirement of European countries as taught by Pastrick in [col. 6, lines 24-27].

Claims 3-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yanai (US 2005/0128061) in view of Okada (US 2006/0072011).

Regarding claim 3, Yanai teaches electronic mirror system (refer to US 2005/0128061) comprising: 
a right-side camera and a left-side camera (“the left side-rear view camera 1, the right side-rear view camera 2”, [0033], Figs. 1 and 4) respectively provided to a right-side face and a left-side face of a vehicle (see cameras 1 and 2 and the vehicle 10, Fig. 1); 
a processing unit structured to process output images of the left-side camera and the right-side camera (“the controller 20 for processing data of the images taken by these cameras 1 to 3”, [0033]); and 
a display structured to output an image processed by the processing unit (“a display device 8 for presenting one of the side-rear view images to the driver”, Figs. 1 and 4, [0033]), 
wherein the right-side camera and the left-side camera are structured as a common component (Figs. 1 and 3 shows the right-side camera and the left-side camera are structured as a common component, i.e. shared by the rear-view imaging and display system), and the right-side camera and the left-side camera respectively comprises: 
a housing having an external appearance that is vertically symmetrical when the image acquisition apparatus is mounted on a vehicle body (Fig. 1 shows the top view of 
Yanai doesn’t explicitly teach a camera unit mounted within the housing with an orientation so as to provide an output image obtained by rotating an actual image by 90 degrees.
Yanai and Okada are related as rearview cameras of a vehicle.
Okada teaches a camera unit mounted within the housing with an orientation so as to provide an output image obtained by rotating an actual image by 90 degrees (camera 13, casing 23, Figs. 1, 2 and 3; [0040]; Figs. 7 and 14 show door mirror housing is vertically symmetrical when mounted on a vehicle body; “the camera 13 is fitted to an installing hole 25 formed in the lower end part of a casing member 23 of a door mirror 21 … camera 13”, [0040], Fig. 3; “an ordinary coordinate transformation process is carried out to the picked up image to rotate the picked up image by 90.degree. as shown in FIG. 5 and display the image on the display device so that the upper side of the image corresponds the front part of the vehicle 11 and the lower side of the image corresponds to the rear part of the vehicle 11”, [0044]; “the image 45 of the obstacle 19 located rearward the vehicle 11 is noticed, in the picked up image 50 shown in FIG. 5, the image 45 of the obstacle 19 located rearward the vehicle 11 is reflected as shown in FIG. 6. The image 45 of the obstacle 19 shows an example in which vegetables 53 are planted on a planter 51. However, the image is picked up from the visual point of the camera 13 so that the forward and rearward direction of the vehicle 11 corresponds to the longitudinal direction in the range of the visual field, and the 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Yanai to include a camera unit mounted within the housing with an orientation so as to provide an output image obtained by rotating an actual image by 90 degrees, as taught by Okada, for the predictable result of having the image conveniently easily understandable the relation between the picked up image displayed on the display device and the direction of the vehicle, as taught by Okada in [0044].
Regarding claim 4, the electronic mirror system according to claim 3 is rejected (see above).
Yanai in view of Okada teaches the electronic mirror system according to claim 3.
Okada further teaches the processing unit horizontally inverts the respective output images of the right-side camera and the left-side camera, and rotates the output images thereof by 90 degrees in opposite rotational directions (“coordinate transformation process is carried out to the picked up image to rotate the picked up image by 90.degree … FIG. 5 and display the image on the display device so that the upper side of the image corresponds the front part of the vehicle 11 and the lower side of the image corresponds to the rear part of the vehicle 11. Thus, the driver can conveniently easily understand the relation between the picked up image displayed on the display device and the direction of the vehicle 11.”, [0044]; .

Regarding claim 5, the electronic mirror system according to claim 3 is rejected (see above).
Yanai in view of Okada teaches the electronic mirror system according to claim 3.
Yanai teaches right-side and a left-side camera provided to a right-side face and a left-side face of a vehicle; a processing unit to process output images of the left-side camera and the right-side camera; and a display structured to output an image processed by the processing unit in Figs. 1, 3 and 7, and  [0033] as mentioned in claim 3 above; and modify the device of Yanai in view of Okada teaches a camera unit mounted within the housing with an orientation so as to provide an output image obtained by rotating an actual image by 90 degrees, in [0040], camera 13, casing 23 and Figs. 1, 2 and 3, for the predictable result of having the image conveniently easily understandable the relation between the picked up image displayed on the display device and the direction of the vehicle, as taught by Okada in [0044]. Accordingly Yanai in view of Okada teaches a vehicle comprising the electronic mirror system according to claim 3.
Regarding claim 7, Yanai teaches electronic mirror system (refer to US 2005/0128061) comprising: 
a right-side camera and a left-side camera (“the left side-rear view camera 1, the right side-rear view camera 2”, [0033], Figs. 1 and 4) respectively provided to a right-side face and a left-side face of a vehicle (see cameras 1 and 2 and the vehicle 10, Fig. 1); 
a processing unit structured to process output images of the left-side camera and the right-side camera (“the controller 20 for processing data of the images taken by these cameras 1 to 3”, [0033]); and 
a display structured to output an image processed by the processing unit (“a display device 8 for presenting one of the side-rear view images to the driver”, Figs. 1 and 4, [0033]), 
wherein the right-side camera and the left-side camera are structured as a common component (Figs. 1 and 3 shows the right-side camera and the left-side camera are structured as a common component, i.e. shared by the rear-view imaging and display system), wherein the right-side camera and the left-side camera respectively comprises: 
a housing (housing of camera 1 and 2, Fig. 1), 
wherein the housing is structured to have a first side face and a second side face (Fig. 1, side of mirror field of view 14a and 14b), and to provide the same external appearance (Fig. 1 shows first side face and a second side face of mirrors 1 and 2 provide the same external appearance) when the first side face is mounted on a right- side face of a vehicle and when the second side face is mounted on a left-side face of 
Yanai doesn’t explicitly teach a camera unit built into the housing.
 Yanai and Okada are related as rearview cameras of a vehicle.
Okada teaches a camera unit built into the housing (“the camera 13 is fitted to an installing hole 25 formed in the lower end part of a casing member 23 of a door mirror 21 … camera 13 includes a lens system 27”, [0040], Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Yanai to include a camera unit built into the housing, as taught by Okada for the predictable result of safety of the camera lens and hardware in a waterproof area as taught by Okada in [0040].
Regarding claim 8, the electronic mirror system according to claim 7 is rejected (see above).
Yanai in view of Okada teaches the electronic mirror system according to claim 7.
Okade further teaches the processing unit horizontally inverts the respective output images of the right-side camera and the left-side camera (“coordinate transformation process is carried out to the picked up image to rotate the picked up image by 90.degree … FIG. 5 and display the image on the display device so that the upper side of the image corresponds the front part of the vehicle 11 and the lower side of the image corresponds to the rear part of the vehicle 11. Thus, the driver can conveniently easily understand the relation between the picked up image displayed on the display device and the direction of the vehicle 11.”, [0044])

Regarding claim 9, Yanai in view of Okada teaches a vehicle comprising the electronic mirror system according to claim 7 (Yanai Fig. 1 vehicle 10, Okada Fig. 1 vehicle 11). 
Yanai teaches right-side and a left-side camera provided to a right-side face and a left-side face of a vehicle; a processing unit to process output images of the left-side camera and the right-side camera; and a display structured to output an image processed by the processing unit in Figs. 1, 3 and 7, and  [0033] as mentioned in claim 7 above; and modify the device of Yanai in view of Okada teaches a camera unit mounted within the housing with an orientation so as to provide an output image obtained by rotating an actual image by 90 degrees, in [0040], camera 13, casing 23 and Figs. 1, 2 and 3, for the predictable result of having the image conveniently easily understandable the relation between the picked up image displayed on the display device and the direction of the vehicle, as taught by Okada in [0044]. Accordingly  Yanai in view of Okada teaches a vehicle comprising the electronic mirror system according to claim 7.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 2006/0072011) in view of Yanai (US 2005/0128061). 

Regarding claim 6, Okada teaches an image acquisition apparatus (referring to US 20060072011) comprising: 
a housing (casing member 23, of door mirror 21, Fig. 3, [0040]); and 
a camera unit built into the housing (camera 13, [0039], “the camera 13 is fitted to an installing hole 25 formed in the lower end part of a casing member 23 of a door mirror 21 … camera 13 includes a lens system 27”, [0040], Fig. 3), 
Okada doesn’t explicitly teach wherein the housing is structured to have a first side face and a second side face, and to provide the same external appearance when the first side face is mounted on a right-side face of a vehicle and when the second side face is mounted on a left-side face of the vehicle.
Okada and Yanai are related as rearview cameras of a vehicle.
Yanai teaches the housing (housing of camera 1 and 2, Fig. 1) is structured to have a first side face and a second side face (Fig. 1, side of mirror field of view 14a and 14b), and to provide the same external appearance (Fig. 1 shows first side face and a second side face of mirrors 1 and 2 provide the same external appearance) when the first side face is mounted on a right- side face of a vehicle and when the second side face is mounted on a left-side face of the vehicle (Fig. 1 shows the first side face, mirror 2, is mounted on a right- side face of a vehicle 10 and when the second side face, mirror 1,  is mounted on a left-side face of the vehicle; [0022]	).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/R.A./Examiner, Art Unit 2872   

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872